Citation Nr: 0111038	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  93-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




REMAND

The veteran served on active duty from January 1966 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for PTSD, and assigned 
the PTSD a 10 percent disability rating effective April 8, 
1985.

This case was previously before the Board in August 1995, 
January 1998, and July 1999.  In August 1995, the Board 
remanded the case for additional development.  Thereafter, in 
a January 1998 decision, the Board denied the veteran's claim 
for a disability rating in excess of 10 percent.

The veteran appealed the Board's January 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a February 1999 
Order, the Court vacated the Board's decision and remanded 
the case pursuant to a Joint Motion.  The parties to the 
Joint Motion agreed that the Board provided inadequate 
reasons and bases for its finding that the appellant's PTSD 
was productive of no more than mild occupational and social 
impairment.  Further, the parties held that a remand was 
required for compliance with Stegall v. West, 11 Vet. App. 
268 (1998), and Francisco v. Brown, 7 Vet. App. 55 (1994).

In July 1999, the Board remanded the case pursuant to the 
Court's Order and the underlying Joint Motion.  The veteran 
was to be accorded a psychiatric examination and the 
examiners were to offer an opinion as to the relationship, if 
any, between the veteran's PTSD and any other psychiatric 
disorder.  Also, the examiners were to describe the 
symptomatology attributable to PTSD and comment on the extent 
to which PTSD affected the veteran's ability to obtain or 
retain substantially gainful employment.

The record reflects that the veteran underwent a VA 
examination in July 2000 by two psychiatrists.  The 
psychiatrists noted that the veteran reported recurrent 
flashbacks, nightmares, and intrusive memories of Vietnam 
combat experiences, as well as an exaggerated startled 
response and sensitivity to triggers that reminded him of 
Vietnam.  The psychiatrists concluded that the veteran had 
two major diagnoses, paranoid type schizophrenia and PTSD.  
It was reported that the veteran had become quite fixated on 
the PTSD symptoms as the main cause of his problems and that 
he lacked insight into the paranoid delusional aspect of his 
other disorder.  The psychiatrists further stated that the 
veteran's history of paranoid delusions, auditory 
hallucinations, and violent behavior with deteriorating 
course over time were consistent with the diagnosis of 
schizophrenia, paranoid type.  In addition, it was stated 
that the veteran's symptoms of PTSD appeared to be real, but 
did not fully account for the veteran's paranoid ideation, 
auditory hallucinations, and violent behavior over the years.  
Axis I diagnoses were schizophrenia, paranoid type; PTSD; and 
history of alcohol abuse in long term admission.  

In an addendum, the psychiatrists noted that the veteran had 
likely had symptoms of PTSD since his military service, in 
addition to his diagnosis of schizophrenia; and that they 
were distinct clinical entities that could exist in the 
absence of the other and often did.  Symptomatology 
specifically interpreted for the PTSD were combat nightmares, 
flashbacks, and hypervigilance.  Moreover, the psychiatrists 
opined that it was likely that the schizophrenia contributed 
much more significantly to the veteran's inability to obtain 
and retain substantially gainful employment than the PTSD 
symptoms.  Also, the psychiatrists stated that the veteran's 
GAF score when he was doing well was approximately 35, but 
that it decreased down to as low as 10 when he was having a 
decompensation, and was most strongly influenced by his 
schizophrenia, more so than the PTSD.

In an August 2000 statement, the veteran's attorney contended 
that the July 2000 VA examination and its addendum did not 
comply with the remand order.  The attorney noted that the 
remand specifically instructed the examiners to determine the 
severity of the PTSD in and of itself and the extent to which 
the PTSD alone affected employability.  However, the attorney 
asserted that the examiners' conclusion that the 
schizophrenia was the more prominent disorder failed to 
answer these questions.  Rather, the attorney asserted that 
the examiners simply compared the disorder, and rendered no 
opinion as to the extent of disability attributable solely to 
PTSD.  As such, the examination report did not contain 
sufficient detail to allow the RO to distinguish each 
disorder's resulting impairment.  Moreover, the attorney 
asserted that if the examination report and addendum are 
accepted "as is," then VA must find that the veteran "is 
entitled to a 100 percent rating because the precise extent 
of each disorder is indistinguishable.  Therefore, [the 
veteran] is entitled to a 100 percent rating for his Service-
Connected PTSD as he is given the statutory 'benefit of the 
doubt' in accordance with 38 U.S.C. § 5107(b)."

In November 2000, the RO issued a supplemental statement of 
the case which addressed the arguments raised by the 
veteran's attorney in the statement of August 2000.  The RO 
held that the evidence showed that the veteran's non-service-
connected schizophrenia was the major cause of his mental 
problems and the main cause of his disability.

The Board concurs with the attorney for the appellant that 
the July 2000 VA examination and the addendum do not satisfy 
the July 1999 remand directives.  The examiners were directed 
to comment on the extent to which the veteran's PTSD affected 
his ability to obtain or retain substantially gainful 
employment.  While the psychiatrists opined that the 
veteran's schizophrenia contributed much more significantly 
to the veteran's inability to obtain and retain substantially 
gainful employment than the PTSD symptoms, they did not state 
to what extent the PTSD symptoms were a contributing factor.  
The Board also notes that the psychiatrists indicated that 
the symptomatology attributable to the PTSD were combat 
nightmares, flashbacks, and hypervigilance, and that the 
paranoid schizophrenia was a major factor in the other 
symptoms.  However, in stating that the veteran's symptoms of 
PTSD did not fully account for the veteran's paranoid 
ideation, auditory hallucinations, and violent behavior, the 
examiners seem to indicate that the veteran's PTSD 
contributes to such symptoms.  If so, the extent to which the 
PTSD contributes to such symptoms must be clarified.  
Accordingly, the Board concludes that a remand is required 
for clarification of the examination report and its addendum.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric disability, including PTSD.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After securing any additional records 
to the extent possible, the claims folder 
for the veteran should be returned to the 
two psychiatrists who conducted the July 
2000 VA examination.  The psychiatrists 
must express an opinion as the extent the 
veteran's PTSD affects his ability to 
obtain or retain substantially gainful 
employment, as opposed to his nonservice-
connected disability.  Further, the 
psychiatrists must express an opinion as 
to what extent, if any, the veteran's 
PTSD contributes to his other symptoms.  
The examiners should also express an 
opinion as to which of the following 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to PTSD:

(a)  The PTSD symptoms are not 
severe enough to cause impairment of 
working ability or to interfere with 
occupational and social functioning 
or to require continuous medication; 
or

(b)  The PTSD symptoms are 
productive of mild social and 
industrial impairment; or 
occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication; 
or

(c)  The PTSD symptoms are 
productive of definite social and 
industrial impairment; or 
occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or

(d)  The PTSD symptoms are 
productive of considerable social 
and industrial impairment; or 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or

(e)  The PTSD symptoms are 
productive of severe social and 
industrial impairment; or 
occupational and social impairment 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(f)  The PTSD symptoms are totally 
incapacitating; or total 
occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; gross 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If the psychiatrists are unable to make 
such findings without resorting to 
speculation, it must be so stated.

If the psychiatrists who conducted the 
July 2000 VA examination are unavailable, 
the RO should schedule the veteran for a 
new psychiatric examination, to be 
conducted by two VA psychiatrists, to 
determine the current severity of his 
PTSD.  The claims folder should be made 
available to the examiners for review 
before the examination.  The examiners 
should provide opinions to the questions 
asked of the psychiatrists who conducted 
the July 2000 VA examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The RO's decision should reflect 
consideration of "staged" ratings 
pursuant to Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


